Little, J.
The decision this day rendered in Aycock. v. Town of Rutledge, 104 Ga. 533, is applicable to and controls the present case. Upon the facts thereof, as disclosed by the record, the conviction and *492sentence of the plaintiff in error in the recorder’s court were contrary to law and ought to have been set aside on certiorari.
Submitted May 16,
Decided May 25, 1898.
Certiorari. Before Judge Smith. Irwin superior court. March 28, 1898.
J. N. Henderson■ and E. H. Williams, for plaintiff in error.
E. W. Byman, contra.

Judgment reversed.


All the Justices concurring.